Citation Nr: 1708674	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

2. Entitlement to a compensable initial rating for right knee chondromalacia patella with patellofemoral syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for osteoarthritis of the right knee and for chondromalacia patella with patellofemoral syndrome of the right knee, both were found to be noncompensable; all ratings were from the date of the claim. 

Following the filing of a Notice of Disagreement, a Statement of the Case, issued November 2013, increased the rating for the Veteran's service-connected osteoarthritis to 10 percent. The Board issued a remand for a new VA examination in September 2009. In April 2015, the Board denied the Veteran's claims. Following this denial the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a February 2016 Order, the Court vacated the April 2015 Board decision and remanded the case to the Board for further proceedings. In July 2016, the Board remanded the issues for another VA examination, which was provided in July 2016. A Supplemental Statement of the Case was issued in December 2016 denying an initial rating in excess of 10 percent for osteoarthritis of the right knee and denying a compensable rating for right knee chondromalacia patella with patellofemoral syndrome.

In a March 2009 VA Form 9, the Veteran reported symptoms associated with his service-connected bilateral bursitis of the hips. In doing so, he noted his bilateral hip disability affected his feet and his back. While the Veteran has not specifically identified any current disability of the feet or back, the Board nonetheless liberally construes the Veteran's statement as raising claims for service connection for foot and back disabilities secondary to service-connected bilateral bursitis of the hips. The Board has previously referred these claims in the September 2012 and April 2015 decisions. As these disabilities still have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred for the third time to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's July 2016 remand, the Veteran was afforded an examination for his right knee disabilities in August 2016. Immediately prior to the Board's July 2016 remand, the Court issued a decision in Correia v. McDonald, in which it provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158 (2016). Specifically, the Court held "the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Id. At 168. The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-70. While the August 2016 evaluation includes range of motion testing, the examiner did not indicate whether such motion was passive, active, in weight-bearing, and/or nonweight-bearing. Therefore, the Veteran should be afforded another examination to address these deficiencies. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure the examination is adequate).

Since the claims file is being returned, it should be updated to include any outstanding VA treatment records. See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1. Obtain any updated VA treatment records since August 2016, to include all associated outpatient clinics, and associate these records with the claims folder. 

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right knee disabilities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disabilities under the rating criteria. In particular, the examiner should provide the range of motion in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. The examiner should address whether there is any additional functional impairment during flare-ups.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

